          Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANTONIO MICHAEL BYRD,                         :
                                               :
                Plaintiff,                     :
                                               :
          v.                                   :
                                               :     CIVIL ACTION No. 18-5248-RAL
 ANDREW M. SAUL,                               :
 Commissioner of Social Security,              :
                                               :
                Defendant.                     :
                                               :

                                 MEMORANDUM OPINION

         Upon consideration of Plaintiff’s Motion for Attorney’s Fees pursuant to the

Equal Access to Justice Act (“EAJA”), ECF Doc. No. 24, the Commissioner’s response

thereto, ECF Doc. No. 25, and the Plaintiff’s Reply, ECF Doc. No. 26, I have granted the

Plaintiff’s motion, and ordered the Commissioner to pay attorney’s fees pursuant to

EAJA to Plaintiff in the amount of $9,640.80. The reasons for this award are set forth

below.

         I.    The Litigation.

         Plaintiff Antonio Byrd filed a complaint against Andrew M. Saul, Commissioner

of Social Security, in December of 2018. ECF Doc. No. 2. On April 19, 2019, Mr. Byrd

filed his brief, through counsel David Chermol, Esq., raising three issues: (1) The ALJ’s

residual functional capacity (RFC) finding is, in actuality, an RFC for sedentary work,

which would require a finding of disability; (2) The ALJ committed legal error in his

application of the Agency’s mandatory Program Operations Manual System (POMS)

rules, and in failing to explain his decision to apply the rules for light, rather than

sedentary work, despite limiting Plaintiff to two hours of standing and/or walking per
            Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 2 of 10




work day; and (3) The presiding ALJ was not properly appointed under the Constitution

and, therefore, lacked legal authority to hear and decide this case. ECF Doc. No. 12 at

page 2.

        On May 6, 2019, the Commissioner filed a substantive response. ECF Doc. No. 13.

On May 13, 2019, Plaintiff filed his reply. ECF Doc. No. 14. On June 25, 2019, the

Commissioner moved for a stay of the litigation pending the outcome of the appeal in

Cirko on behalf of Cirko v. Commissioner of Social Security, then pending in the Third

Circuit. ECF Doc. No. 15. The Plaintiff opposed the motion. ECF Doc. No. 16. On August

1, 2019, I denied the motion for stay. ECF Doc. No. 17. On January 23, 2020, I entered

judgment in favor of the Plaintiff, and remanded the case for a rehearing before a

properly appointed ALJ. ECF Doc. Nos. 19 and 20. The Commissioner appealed the

judgment to the Third Circuit on March 20, 2020 but dismissed the appeal on April 28,

2020. ECF Doc. Nos. 21-23.

        II.     The Motion for Attorney’s Fees.

        Plaintiff filed a motion for attorney’s fees pursuant to EAJA on May 25, 2020.

ECF Doc. No. 24. Plaintiff sought payment for 44.9 hours of work, at the rate of $206

per hour, as the prevailing party. 1 Plaintiff included a Statement of Attorney Time

Expended, documenting the hours expended on the case. Plaintiff argued that the

government’s position was not substantially justified and requested additional fees as

required, “If SSA files a frivolous EAJA response as it has done in several cases[.]” Id. at

4.




        1 The total sought by Plaintiff was initially $9,249.40. For the additional time expended filing a
reply to the Commissioner’s opposing response, Plaintiff seeks an additional $391.40.


                                                      2
            Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 3 of 10




        On June 5, 2020, the Commissioner filed a response in opposition to the motion.

ECF Doc. No. 25. The Commissioner alleged that its position in the litigation was

substantially justified, and thus no fees should be awarded. In the alternative, the

Commissioner argued that the fees requested were unreasonable, as defined in Hensley

v. Eckhart, 461 U.S. 424, 433 (1983), and requesting a reduction in the fee to

$5,000.00. 2 The Commissioner did not dispute the rate of $206 per hour, which

Plaintiff had calculated from the statutory amount of $125.00 per hour based upon the

Consumer Price Index prepared by the Bureau of Labor and Statistics. See

www.bls.gov. 3

        Although the Commissioner appears to acknowledge in his conclusory paragraph

that the Plaintiff appropriately raised issues other than the constitutionality of the ALJ’s

appointment in his brief, he also argues that Plaintiff is not entitled to the amount of

fees the Plaintiff contends was necessary in order to research and write those

arguments.

        Should this Court reject the substantial justification position above, the
        Commissioner opposes Plaintiff’s motion because he seeks an unreasonable
        number of hours for his attorney’s work, especially given that remand here was
        based on Plaintiff’s Appointments Clause argument only. This argument, raised
        by counsel in other cases, consisted of boilerplate language found in other briefs.

ECF Doc. No. 25 at 9.

        Although the Commissioner argues in a general way that an attorney moving for

fees pursuant to EAJA should “exclude from a fee request hours that are excessive,


        2  The Commissioner does not make any argument regarding what specific hours contained in
Plaintiff’s billing should be reduced, arguing instead that Plaintiff is entitled to $5,000 “to cover the hours
necessary to cut and paste the same argument [the constitutionality of the ALJ’s appointment] and
develop his other arguments.” ECF Doc. No. 25 at 9.
         3 Dividing $206 per hour into $5,000 would yield approximately 24.25 hours, or a reduction of

more than 20 hours.


                                                      3
          Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 4 of 10




redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is

obligated to exclude such hours from his fee submission,” quoting Hensley, 461 U.S. at

434, the Commissioner makes no specific argument regarding which fees, if any, he

contends are excessive, redundant, or unnecessary, other than noting the fact that

Plaintiff’s third argument regarding the Appointments Clause, which was ultimately the

successful one, was copied and pasted in several briefs filed by Plaintiff’s counsel in

other cases. Although not explicitly stated, it appears the Commissioner is urging a

reduction in Plaintiff’s fees because the Plaintiff only won on the Appointments Clause

issue, and not the other two substantive issues raised. 4

        Plaintiff filed a reply on June 11, 2020, ECF Doc. No. 26, arguing that the

Commissioner cannot meet his burden of establishing substantial justification. Id. at 2-

9. Regarding the Commissioner’s other objections regarding Plaintiff’s other issues,

Plaintiff noted that the case cited by the Commissioner, Small v. Berryhill, 18-cv-5043-

CSMW (E.D. Pa.) is not reported in Westlaw, and therefore the opinion was unavailable

for Plaintiff to review. 5 Plaintiff further argues that the Commissioner’s position that a

flat fee of $5,000 is appropriate here does not take into account the fact that 40 to 50

hours has repeatedly been found by courts around the country to be a reasonable

amount of time to investigate and bring such appeals. Finally, the Plaintiff suggests that

the vexatious nature of the Commissioner’s objection to EAJA fees in this case, and

others in which the cases have been remanded due to a violation of the Appointments

Clause, would support an award of both 1.9 hours of additional fees for the Plaintiff’s


         4 Because the case is to be remanded to a different, constitutionally appointed ALJ, there was no

reason for the other two issues to be addressed in the opinion.
         5 Because of the sensitive personal information frequently contained in Social Security appeals,

the dockets and parties’ filings are not available to the public through PACER or other online products, as
other litigation may be.


                                                     4
        Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 5 of 10




preparation of its reply brief, and so-called “bad faith” fees, which would allow for

billing at the much higher rate of $595 per hour under the Department of Justice’s

Laffey Matrix. Id. at 12-13.

       III.   Resolution of the Fee Dispute.

       Where the government asserts a position that has not been precluded by

controlling precedent, that position may be “substantially justified,” thus avoiding an

award of attorneys’ fees. See Hanover Potato Products, Inc. v. Shalala, 989 F.2d 123,

131 (3d Cir. 1993) (“neither the Supreme Court nor this court has addressed the

argument raised by the FDA in the merits litigation”). But where the government

advocates a position that “clearly offends . . . established precedents,” it “has no

reasonable basis and is not substantially justified,” making an award of attorneys’ fees

appropriate under EAJA. Washington v. Heckler, 756 F.2d 959, 968 (3d Cir. 1985); see

Grossberg v. Barnhart, 2005 WL 703736, at *2 (3d Cir. 2005) (not precedential)

(finding the Social Security Administration’s position was not “substantially justified”

because the ALJ’s opinion was in “clear contradiction” of Third Circuit precedent). The

government’s position in this case was in clear contradiction of Sims v. Apfel, 530 U.S.

103 (2000).

       The government argued that plaintiff was required to exhaust the Appointments

Clause issue before the Administrative Law Judge. ECF Doc. No. 13 (hereafter “Def.

Br.”) at 10. In Sims, the Supreme Court held that issue exhaustion was not required in

Social Security disability litigation by statute, by administrative regulation, or by judicial

rule. Sims, 530 U.S. at 107-110. The government was entitled to argue in good faith that

clearly applicable Supreme Court precedent should be distinguished or reevaluated. But

a good faith argument sufficient to avoid sanctions under Fed. R. Civ. Pro. 11 is not the


                                              5
        Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 6 of 10




same as a “substantially justified” position under EAJA. When the government chooses

to advance a position that controlling precedent has rejected, it must do so “on its own

dime,” so to speak, under EAJA. The Third Circuit’s opinion in Cirko on behalf of Cirko

v. Comm. of Social Security, 948 F.3d 148 (3d Cir. 2020) simply applied Sims to the

facts of this case, finding that issue exhaustion was not required. Cirko, 948 F.3d at 155.

The outcome was entirely predictable, given the clear language of Sims. The holding

in Sims is almost 20 years old and has not been seriously questioned since. The Social

Security Administration’s position “clearly offend[ed] . . . established precedent[]” and

was not substantially justified, under EAJA.

       The Commissioner argues in his opposition to the Plaintiff’s Motion for

Attorney’s Fees that many district courts throughout the country adopted its position,

and that this widespread adoption suggests that its position was “substantially justified.”

ECF Doc. No. 25 (hereafter “Def. Resp.”) at 5-6. As I have pointed out previously, the

district court opinions adopting the Commissioner’s position do so, in the vast majority

of cases, without detailed analysis, and certainly without taking into account the clearly

applicable holding in Sims. The reality of our federal system is this: if the Supreme

Court has announced the law on a given subject, that is the law for district courts,

whether or not all 94 district courts say otherwise. If the government chooses to

challenge that law, it may do so through litigation. But under EAJA it does so at its own

risk: it cannot force Social Security disability applicants to pay for attorneys to enforce a

legal principle previously settled by the Supreme Court. I therefore find that the

Commissioner’s position was not substantially justified in this case.

       The only issue remaining, therefore, is whether the fees detailed by Plaintiff’s

counsel in handling this litigation are reasonable. Once the party seeking fees has


                                              6
        Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 7 of 10




provided an attorney’s affidavit attesting to the hours expended, the court may only

reduce the requested hours if the opposing party raises specific challenges to the

accuracy or necessity of the time assigned to specific tasks. See United States v. Eleven

Vehicles, 200 F.3d 203, 211-12 (3d Cir. 2000), citing Cunningham v. City of

McKeesport, 753 F.2d 262, 266 (3d Cir. 1985).

       The Commissioner makes little in the way of specific claims that one or more

entries in Plaintiff’s Statement of Attorney Time Expended was unreasonable, (ECF Doc.

No. 24-1), merely arguing that a flat fee of $5,000 is “reasonable,” because (1) “the

identical substantive issues were raised in the case of Small v. Berryhill, 5:18-cv-05043-

CSMW, E.D. Pa. and this Court affirmed the Commissioner’s decision on November 21,

2019[, t]hus, this Court has already rejected the arguments raised by Plaintiff in this

matter;” and (2) the issue on which Plaintiff prevailed, concerning the failure to

constitutionally appoint the ALJ who heard the case, was “cut and pasted” from other

cases also handled by Plaintiff’s counsel. I am not persuaded by either argument.

       Plaintiff’s counsel began his file review, identification of legal issues, and drafting

of his brief on April 12, 2019, and spent a little more than three days reviewing the file,

which was large, containing more than 1,000 pages, researching, and writing the

Plaintiff’s opening brief. See ECF Doc. No. 24-1, pp. 2-3, entries for 4/12/19, 4/14/19,

4/17/19, and 4/18/19. Of the total time charged by Plaintiff’s counsel, these four entries

account for 28.7 of the 44.9 hours charged. I find, having read the merits briefs from

both parties in this case, that Plaintiff’s counsel consistently put in a great deal of effort

to produce his written product. Such effort takes time, especially when there is a lengthy

record, as there was here. I find that the Commissioner’s criticisms unfairly impugn

Plaintiff’s counsel for working hard to produce a good product. Working hard for that


                                               7
        Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 8 of 10




goal is not to be discouraged; rather, it should be rewarded by fair compensation.

Furthermore, I agree with Plaintiff’s position in his reply brief, ECF Doc. No. 26 at 9-10,

that EAJA fees should not be denied because another judge in this court decided a

similar issue in favor of the Commissioner. It was the duty of Plaintiff’s counsel to

identify and brief all potential issues that counsel believed had a likelihood of success.

Even if Plaintiff’s counsel had a way of reviewing the documents in Small v. Berryhill,

18-cv-5043-CSMW (E.D. Pa.), because Social Security litigation is naturally fact-driven,

it is unlikely that another judge’s decision on different facts would have altered the

calculus here in favor of abandoning the issues.

       I also disagree with the Commissioner’s argument that Plaintiff’s fees should be

reduced because his third argument, that the ALJ was improperly appointed, was

similar to arguments raised in other cases handled by Plaintiff’s attorney. First, a

general claim that the Plaintiff used arguments “cut and pasted” from other cases, with a

request to cut the fees by nearly half, is not a “specific challenge” as contemplated in

Eleven Vehicles, 200 F.3d at 211-12, or Cunningham, 753 F.2d at 266. The

Commissioner does not point to any specific date or any specific task in the fee

statement as having been unreasonably charged, making only the blanket argument that

the dollar amount of the fee should be reduced by close to fifty percent. Second, simply

because an attorney utilizes a legal argument that he has written in a separate case does

not mean that he has failed to expend time on the case at issue assuring that he is

making a proper argument. As recently noted by Magistrate Judge Carole Sandra Moore

Wells in Armstrong v. Saul, No. 19-cv-2094 (E.D. Pa. June 9, 2020):

       although the Appointments Clause arguments counsel raised in this case were
       similar to arguments he presented in other cases, counsel’s time was required to
       tailor his arguments to the facts in this case. While the Commissioner may think


                                             8
            Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 9 of 10




        that this effort is unjustified, this court disagrees. Making sure that arguments
        one has raised in a different case fit the instant matter is precisely what a good
        lawyer should and would do. That effort takes time. This court finds that the work
        product of Plaintiff’s counsel illustrates that he spent his time litigating this case
        effectively and reasonably.

Id. at 7.

        Finally, although I have included payment to the Plaintiff of an additional 1.9

hours at the rate of $206 per hour for preparation of a reply in the EAJA litigation, I will

decline to find that the Commissioner acted in bad faith such that an award of fees at the

market rate of $595 per hour is appropriate. Although there appears to be no Third

Circuit case addressing the topic, other courts finding such an award appropriate have

indicated conduct by the losing party during the litigation that would be considered

more egregious than that engaged in by the Commissioner here. See Hyatt v. Shalala, 6

F.3d 250, 255–56 (4th Cir. 1993) (granting of market rate fees based on “conduct that

continued throughout th[e] litigation”); Brown v. Sullivan, 916 F.2d 492, 496 (9th Cir.

1990) (“Still, despite the court order, the Secretary failed to produce the transcription

within the ordered time period.”); Aero Corp. v. Dep't of the Navy, 558 F. Supp. 404,

420 (D.D.C. 1983) (“The facts demonstrate bad faith in the litigation, including failure

to follow Court Orders, and not merely a failure to follow the law.” (emphasis in

original)); Hinton v. Sullivan, No. 84 CIV. 9276 (CES), 1991 WL 123960, at *1 (S.D.N.Y.

July 2, 1991) (failure to follow court's remand order); Velazquez v. Heckler, 610 F. Supp.

328, 332 (S.D.N.Y. 1984) (finding pursuit of the litigation and refusal to remand

supported bad faith claim); Mendoza v. Comm'r of Soc. Sec., No. CV 13-617 (CCC), 2017

WL 1900724, at *5 (D.N.J. May 9, 2017) (“Plaintiff has not shown that a remand order

from the Appeals Council serves to establish ‘a clear statutory or judicially-imposed duty



                                              9
        Case 2:18-cv-05248-RAL Document 31 Filed 06/25/20 Page 10 of 10




towards another[,]’” quoting American Hospital Ass'n v. Sullivan, 938 F.2d 216, 220

(D.C. Cir. 1991)).

       An appropriate order has been filed, in conformity with this memorandum

opinion.



                                           BY THE COURT:



                                           _/s Richard A. Lloret__________
                                           RICHARD A. LLORET
                                           U.S. Magistrate Judge




                                          10
